third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b02 presp-153983-09 uilc date date to nancy graml lmsb attorney cc lm nr hou from marlene oppenheim senior counsel cc corp b05 joanne m fay general attorney cc corp b02 subject application of sec_356 to distribution of cash in year restructurings this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer parent dsub fsub ---------------------------------------------------- ------------------------ ------------ ------------------------ ----------------------------------------------------------- ------------------------ ----------------------------------------------------- -------------- llc ----------------------------------------- presp-153983-09 ----------------------- fsub fsub fsub fsub fsub ------------------------------------------------------------------- -------------- -------------------------------------- -------------- ---------------------------------------- -------------- ------------------------------------------- -------------- ---------------------------------------------------------------- -------------- country ---------------------- country --------------------- date date date date date date date date date year year a b ---------------------- -------------------------- ------------------------- ------------------- ------------------- --------------------- ---------------------- ------------------ ------------------ ------- ------- --------------- ------ presp-153983-09 c d e f g h i j k l m n o p q r s t u v w x y --------------- --------- ----------- ----------- --------------- -------------- -------------- --------------- --------------- --------------- --------------- --------------- --------------- -------------- --------- ---------------- --------------- ----------- ------------- --------------- --------------- --------------- --------------- presp-153983-09 z aa bb cc dd ee ff gg --------------- --------------- -------------- --------------- -------------- --------------- ----------- -------------- i statement of the issue for the purposes of this analysis two of parent’s country subsidiaries are treated as having transferred their assets to parent’s indirect country subsidiary fsub in reorganizations under sec_368 d reorganizations fsub simultaneously transferred fsub stock and dollar_figurea to parent for purposes of this analysis this office accepts the service economist’s valuations issue to what extent does the dollar_figurea cash distribution have the effect of a distribution of a dividend under sec_356 ii background since at least year parent a domestic_corporation has been the common parent of an affiliated_group_of_corporations that files a consolidated_return the parent group inc and subsidiaries taxpayer just prior to the time of the transaction at issue in this memorandum parent owned all of the stock of dsub a domestic_corporation and through dsub indirectly owned all of the stock in fsub domiciled and incorporated in country from date to date parent engaged in a series of restructuring transactions in which for us federal_income_tax purposes it was deemed to transfer the stock of three country corporations fsub fsub and fsub the country subsidiaries to fsub following fsub 1’s acquisition of the country subsidiaries each country subsidiary became a disregarded_entity for us federal_income_tax purposes fsub presp-153983-09 distributed dollar_figurea and b shares of fsub stock to parent taxpayer did not report taxable_income from this distribution and claimed that the distribution was part of a sec_368 reorganization exam did not respect taxpayer’s characterization of the transaction as a sec_368 reorganization and asserted that the transaction lacked the required business_purpose under sec_1_368-1 in date taxpayer filed a protest and argued that the reorganization met all the requirements of sec_368 and that taxpayer was not liable for taxable_income from the reorganization in the tax_year at issue appeals returned the case to exam requesting more information on the application of sec_356 in addition appeals asked that a service economist determine the fair market values fmvs of parent’s stock in each of the country subsidiaries at the time of the transfer taxpayer’s and exam’s documents generally discuss the transaction at issue as if there was or was not a single d_reorganization this office disagrees with this oversimplification of the transaction parent’s transfer of each of its three country subsidiaries must be separately analyzed based on facts agreed upon by the taxpayer and exam this office concludes that only fsub and fsub could have been target corporations in d reorganizations taxpayer and exam agree that the third country subsidiary fsub had no value at the time of the transaction accordingly this office finds that fsub did not participate in a d_reorganization thus the sec_356 analysis only is relevant in assessing the consideration parent is deemed to have received in exchange for its fsub stock and its fsub stock for the purpose of our sec_356 analysis this office assumes that there was a bona_fide business_purpose for fsub 1’s deemed acquisition of fsub 4’s and fsub 6’s assets however for the purpose of completion this office discusses the tax treatment of the entire b shares of fsub stock and the entire dollar_figurea iii fact summary immediately before the restructuring parent directly owned all of the shares of a domestic_corporation dsub dsub directly owned all of the shares of fsub a country corporation parent also directly held membership interests in llc a domestic entity that was disregarded for federal_income_tax purposes llc directly held all of the equity in fsub a country entity that was also disregarded for federal_income_tax purposes fsub directly held all of the stock of the following country entities taxpayer’s response to idr-ie-010 summary of foreign reorganization transaction steps step taxpayer substantiated that parent received dollar_figurea in response to idr-ie-052 in its year form_1120 taxpayer reported that parent received dollar_figurec from the reorganization when a corporation wholly owns an eligible_entity and such eligible_entity by default or by an election qualifies to be classified as a disregarded_entity see sec_301_7701-2 and -3 the disregarded_entity is treated as a division of its sole owner for us federal_income_tax purposes the items of income gain deductions and losses of the disregarded_entity are taken into account by its sole owner for the presp-153983-09 fsub fsub and fsub on date parent transferred to fsub all its membership interests in llc plus an d dollar_figuree receivable fsub was the debtor at such time parent received a dollar_figurea cash distribution from fsub and b shares of fsub stock valued at dollar_figuref as llc and fsub were disregarded entities parent was deemed to directly transfer the assets and liabilities held by llc or fsub including the stock of fsub fsub and fsub to fsub upon fsub 1’s acquisition of the country subsidiaries each country subsidiary elected to be a disregarded_entity effective date accordingly each country target subsidiary was deemed to liquidate at the close of business on date characterizing the transaction as a reorganization under sec_368 the taxpayer asserts that the cash distributed from fsub to parent was part of a d_reorganization governed by sec_356 and that because parent realized no gain on the exchange of the country subsidiaries the distribution of cash to parent was tax-free under sec_356 the following table reflects the valuation of each item taxpayer was deemed to transfer to fsub1 and taxpayer’s valuation of the b shares of fsub stock it also provides parent’s basis in its stock in each country subsidiary purpose of determining if an entity is eligible to be a disregarded_entity any equity interests held by a disregarded_entity are treated as held by the disregarded entity’s regarded sole owner thus for the period of time that parent owned llc a disregarded_entity and fsub a disregarded_entity parent was treated as owning the assets of llc and fsub including the stock of fsub fsub and fsub for us federal_income_tax purposes fsub also held all the stock of fsub a country entity effective date fsub filed forms on behalf of the country target subsidiaries electing to change each country target subsidiary’s classification from an association_taxable_as_a_corporation to that of an entity that is disregarded as separate from its sole shareholder sec_301_7701-3 note that fsub 5’s deemed liquidation would not qualify under sec_332 because it did not have any property to distribute in its deemed liquidation taxpayer’s protest pg presp-153983-09 chart subsidiary or asset taxpayer’s valuation8 service economist’s valuation9 parent’s tax basis10 dollar_figurel dollar_figurem dollar_figurei11 dollar_figuren dollar_figureo dollar_figurep dollar_figureg unsubstantiated disputed dollar_figureh unsubstantiated disputed dollar_figurei dollar_figuree12 dollar_figurej dollar_figurea dollar_figuref dollar_figurek fsub fsub fsub fsub fsub taxpayer’s rounded subtotal cash paid to parent b shares of fsub dollar_figureff per share total_distribution value to parent taxpayer’s response to idr-ec-002 see service’s economist report on valuation in year date these amounts are subject_to verification it is unclear whether this value is also included in the fsub value above presp-153983-09 the earnings profits e_p of each relevant entity is listed below chart current e_p dollar_figureq date to date dollar_figurer date to date dollar_figures date subsidiary fsub fsub fsub fsub fsub accumulated e_p including current e_p dollar_figuret as of date dollar_figureu as of date dollar_figurev as of date dollar_figurew as of date parent’s e_p in the above chart does not reflect the dollar_figurea that fsub distributed to parent because fsub treated this amount as payment to acquire the stock of fsub fsub and fsub which taxpayer claims did not affect e_p taxpayer states that fsub 1’s accumulated e_p for tax_year ended date includes the e_p of fsub fsub and fsub 4’s earnings between date and date taxpayer did not provide fsub 1’s e_p as of date taxpayer’s position taxpayer asserts that parent’s receipt of cash is tax-free because parent received it in connection with a sec_368 reorganization taxpayer claims that parent realized no gain on the exchange of any of stock of the country subsidiaries and therefore parent’s receipt of cash was subject_to sec_356 a overview of parent’s taxation under sec_356 iv law and analysis in light of the information that exam has provided this office advises that dollar_figurecc of the cash distribution is taxable to parent under sec_356 and sec_301 before setting forth the sec_356 analysis in detail this office discusses certain related issues taxpayer’s response to idr-ie-051 presp-153983-09 b value-for-value exchange fsub directly issued in the aggregate b shares of its stock valued at dollar_figuref and dollar_figurea in cash directly to parent in exchange for parent’s interests in llc as llc was disregarded for federal_income_tax purposes and under the application of the step_transaction_doctrine fsub is treated as having received all of the assets of fsub in a d_reorganization all of the assets of fsub in a d_reorganization additional assets and the dollar_figuree receivable from parent as listed in the above chart exam’s and taxpayer’s valuations differ in some respects exam found that the aggregate value of the assets fsub acquired was approximately dollar_figurex this is approximately dollar_figurey more than fsub paid for the assets in order to create a value-for-value exchange this office concludes that fsub must be deemed to have issued additional fsub stock deemed shares to parent in the transactiondollar_figure c tax treatment of the dollar_figuree receivable parent transferred a dollar_figuree receivable the receivable fsub was the debtor with respect to the receivable as fsub was a disregarded_entity prior to the transfers at issue parent was deemed to be both the debtor and creditor with respect to the dollar_figuree after the transfers fsub was deemed to hold both the dollar_figuree debt and dollar_figuree receivable the debt and receivable offset each other and are disregarded for us federal_income_tax purposes taxpayer’s analysis of this part of the transaction is unclear it appears that taxpayer may have allocated some of the dollar_figurea to fsub 1’s acquisition of the receivable if taxpayer did so the allocation is incorrect taxpayer and exam agree that the transfer of the dollar_figuree receivable and the related debt are unrelated to the d reorganizations d tax treatment of parent’s transfer of the additional assets fsub held dollar_figurei of assets the additional assets prior to the transfers at issue as fsub was a disregarded_entity parent was deemed to transfer these additional assets to fsub1 taxpayer and exam agree that parent’s transfer of such additional assets was separate from the two d reorganizations although taxpayer’s analysis is unclear it appears that taxpayer allocated solely cash to fsub 1’s acquisition of the additional assets parent claimed to have a basis of dollar_figurep in the additional assets thus it appears that parent may have claimed a dollar_figuregg loss on its deemed transfer of the additional assets to fsub1 under sec_1001 to the extent that parent claimed a loss on the transfer of the additional assets such loss should be denied as noted above for non-us federal_income_tax purposes fsub issued stock and cash to parent in exchange for parent’s interests in llc for us federal income to put the parties back into their actual economic stance parent would be deemed to transfer these deemed shares to dsub parent’s basis in its fsub shares as adjusted under sec_358 and b would be allocated among its fsub shares actual and deemed presp-153983-09 tax purposes the fsub stock the b fsub shares and deemed shares must be allocated to the assets of fsub the assets of fsub and the additional assets for the allocations see chart below for us federal_income_tax purposes parent must be treated as transferring the additional assets to fsub in a sec_351 transactiondollar_figure sec_351 and b preclude parent from recognizing a loss on its transfer of the additional assets to fsub e the sec_368 reorganizations sec_368 a d defines a d_reorganization as follows a transfer by a corporation of all or part of its assets to another corporation if immediately_after_the_transfer the transferor or one or more of its shareholders including persons who were shareholders immediately before the transfer or any combination thereof is in control of the corporation to which the assets are transferred but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 only fsub and fsub engaged in d reorganizations taxpayer’s application of sec_368 to the instant case is unclear in some discussions it appears to treat parent’s deemed transfer of fsub fsub and fsub to fsub and the check-the-box elections of the three country subsidiaries as a single d_reorganization in other discussions taxpayer appears to conclude that there were three d reorganizations fsub 1’s acquisition of fsub fsub 1’s acquisition of fsub and fsub 1’s acquisition of fsub taxpayer concludes that fsub 1’s acquisition of the stock of each country subsidiary followed by the deemed liquidation of such subsidiary into fsub qualifies as a d_reorganization sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons in exchange for stock of such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation because llc and fsub were disregarded entities parent was deemed to directly transfer the additional assets to fsub in exchange for fsub stock parent’s deemed transfer of the additional assets to fsub in exchange for fsub stock qualifies under sec_351 sec_351 requires the transferor to control the transferee corporation immediately_after_the_exchange for this purpose control is defined by sec_368 at least of the combined total voting power of all classes of stock entitled to vote and at least of the total number of shares of all other classes of stock of such corporation after the transaction parent would directly hold b shares of fsub 1’s stock and deemed fsub shares including the part of the b shares and deemed shares parent acquired in the two d reorganizations and be treated as owning all of the fsub stock owned by dsub under the application of sec_1_1502-34 thus parent would be treated as owning percent of fsub and would satisfy the sec_351 control requirement presp-153983-09 this office concludes that fsub 1’s acquisition of fsub followed by fsub 4’s check- the-box election qualifies as a d_reorganization we also conclude that fsub 1’s acquisition of fsub followed by fsub 6’s check-the-box election qualifies as a d_reorganization see revrul_67_274 1967_2_cb_141 holding that if pursuant to a plan corporation y acquired the stock of corporation x in exchange for y stock and x liquidated into y the transaction is treated as if y acquired the assets of x in exchange for y stock in a sec_368 reorganization thus fsub would be treated as transferring all of its assets to fsub in one d_reorganization and fsub would be treated as transferring all of its assets to fsub in another d_reorganization fsub 1’s acquisition of fsub does not qualify as a d_reorganization fsub can not be treated as issuing stock or other consideration to fsub if fsub had a value of dollar_figure to the extent that fsub had no assets no value and no u s tax_attributes and to the extent that parent had no basis in its fsub stock fsub is not relevant to our discussion however if taxpayer’s information is inaccurate and or if fsub had liabilities or tax_attributes at the time of the transfer this office would revisit this analysis cash and stock consideration must be allocated fsub 1’s acquisition documents describe its acquisition of llc for non-tax purposes fsub 1’s payment to parent of cash and fsub stock was in payment for parent’s membership interests in llc the consideration that fsub paid for parent’s membership interests in llc must be bifurcated among the assets fsub is deemed to have acquired in the transaction for us federal_income_tax purposes although taxpayer recognizes that it must treat some of fsub 1’s consideration as in payment for the assets of fsub the assets of fsub and the additional assets taxpayer’s actual allocations are far from clear it appears as though taxpayer takes the position that it can allocate all of the stock consideration to the d reorganizations and allocate only cash to fsub 1’s acquisition of the receivable and the additional assets we have addressed the proper treatment of the dollar_figuree receivable and the additional assets above this office takes the position that the fsub stock the b shares and deemed shares and cash must be allocated proportionally among all of the assets that fsub was deemed to have acquired as set forth in chart below the step transaction analysis giving rise to the d_reorganization relies on the acquiring corporation’s acquisition of the target corporation’s stock and the target corporation’s qualifying sec_332 liquidation fsub 5’s deemed liquidation would not qualify under sec_332 as fsub would not be treated as receiving property from fsub in exchange for stock presp-153983-09 chart company tp’s valuation irs’s valuation parent’s tax basis18 gain sec_1001 dollar_figurecash boot allocation r rul fsub fsub fsub fsub total dollar_figureg unsubstantiated disputed dollar_figureh unsubstantiated disputed dollar_figurei dollar_figurez dollar_figurel dollar_figurem dollar_figurei19 dollar_figuren dollar_figureo dollar_figurep n a dollar_figureaa dollar_figurebb n a dollar_figurecc dollar_figuredd while this office agrees that fsub is to be treated as acquiring the assets of fsub and the assets of fsub in d reorganizations we find a number of flaws in taxpayer’s position as discussed above fsub must be deemed to have issued additional fsub shares deemed shares in order to construct a value-for-value exchange and a portion of the aggregate fsub shares must be allocated to the additional assets the fsub d_reorganization given exam’s valuations parent’s basis in its fsub stock exceeded the value of such stock thus our discussion of sec_356 will focus on the fsub d_reorganization under the application of sec_356 the supreme court’s analysis in 489_us_726 hereinafter clark and other authority this office concludes that parent’s receipt of dollar_figurecc of the cash allocated to the fsub d_reorganization is ultimately governed by sec_301 i operative provisions of sec_368 sec_354 and sec_356 although sec_368 provides the definition of a d_reorganization it does not provide the operative rules that govern the treatment of the parties to the reorganizations or the treatment of parent sec_354 and sec_356 discuss the target shareholder’s tax treatment taxpayer’s response to idr-ec-002 see service’s economist report on valuation in year date in response to idr-ec-002 taxpayer provided values on selected net assets of fsub due to a lack of other financial information the service economist does not dispute these amounts presp-153983-09 sec_354 sec_354 governs the target shareholder’s treatment in a d_reorganization if the shareholder receives solely qualifying property ie stock of the issuing_corporation sec_354 states that n o gain_or_loss shall be recognized if stock_or_securities in a corporation a_party_to_a_reorganization are in pursuance of the plan_of_reorganization exchanged solely for stock_or_securities in such corporation or in another corporation a party to the reorganization sec_354 sec_354 states that sec_354 will not apply to a sec_368 exchange unless a the corporation to which the assets are transferred acquires substantially_all of the assets of the transferor of such assets and b the stock securities and other properties received by such transferor as well as the other properties of such transferor are distributed in pursuance of the plan_of_reorganization sec_354 bars the shareholder from recognizing a loss on such an exchangedollar_figure sec_356 sec_356 governs the target shareholder’s treatment in a d_reorganization if the shareholder receives in addition to stock of the issuing_corporation cash or other non- qualifying property boot in exchange for its stock in the target_corporation in pursuance of the plan_of_reorganization under a which states the general_rule any gain that the shareholder realizes from the exchange of its target stock is treated as capital_gain up to the value of the boot the shareholder recognizes gain if any in the amount not to exceed the sum of such money and the fair_market_value of such other_property sec_356 sec_1_356-1 the shareholder may not recognize a loss if any from the exchange or distribution sec_1_356-1 congress recognized that shareholders could use reorganizations to bail out corporate earnings at capital_gains rates rather than at the higher rates applicable to dividends in an effort to prevent such a result congress enacted sec_356dollar_figure sec_356 is an exception to the general boot recognition rule in sec_356 section accordingly even if parent’s basis in its fsub stock exceeded the stock’s value parent is not allowed to recognize a loss upon exchanging such stock for fsub stock and cash see sec_356 congress enacted the predecessor of sec_356 d in the int rev act of 43_stat_253 congress expressed concern that if boot income were to be taxed only at capital_gains rates profits otherwise ordinarily distributed as dividends would escape the full tax_rates congress enacted d to prevent this distortion taxing the boot as dividend income where applicable presp-153983-09 a states that if the exchange has the effect of the distribution of a dividend any gain realized to the extent of boot must be treated as a dividend and is taxed as ordinary_income emphasis added under taxpayer’s analysis parent’s receipt of boot in connection with the fsub d_reorganization could not have the effect of the distribution of a dividend because fsub did not have any accumulated e_p at the time of the d_reorganization as discussed below taxpayer’s analysis is incorrect we address this issue more fully in our discussion of clark regarding how to determine when an exchange has the effect of the distribution of a dividend under sec_356 cash distribution taxable under sec_356 contrary to taxpayer’s position this office concludes based on exam’s findings that sec_356 governs parent’s receipt of boot in the fsub d_reorganization and that applying the supreme court’s analysis in clark the dollar_figurecc distribution had the effect of a sec_301 dividend under sec_356 in determining the amount of the dividend parent first determines whether it has realized gain on its exchange of its fsub shares and its fsub shares under sec_1001 parent realized but cannot recognize a loss on the exchange of the fsub shares parent realized a gain on the deemed exchange of its fsub stock the irs’s valuation expert found that the fmv of the fsub stock held by parent was dollar_figurem parent’s basis in such stock was dollar_figureo thus parent realized a gain of dollar_figureaa ie dollar_figurem - dollar_figureo upon exchanging its fsub stock for fsub stock and boot sec_356 and clark determine to what extent and how the realized gain is to be recognized as set forth in chart parent is treated as having received dollar_figurecc of the total cash22 in addition to fsub shares including an allocable portion of the b fsub shares plus deemed shares in connection with the fsub d_reorganization the allocations in chart apply the principles of revrul_68_55 1968_1_cb_140 sec_356 states a gain on exchanges - recognition of gain - if - fsub provided the dollar_figurea directly to parent the taxpayer needed to determine how much of the total cash parent was deemed to have received with respect to the two target country subsidiaries and the additional assets under revrul_68_55 the taxpayer allocates this cash in proportion to the fair_market_value of each asset class to each class of asset received and specifically to the assets fsub is deemed to receive from fsub in a d_reorganization the assets fsub is deemed to receive from fsub in a d_reorganization and the additional assets that fsub is deemed to receive from parent using the irs expert’s valuation parent would be treated as having received dollar_figureee in fsub shares presp-153983-09 a sec_354 or sec_355 would apply to an exchange but for the fact that b the property received in the exchange consists not only of property permitted by sec_354 or sec_355 to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property treatment as dividend - if an exchange is described in paragraph but has the effect of the distribution of a dividend determined with the application of sec_318 then there shall be treated as a dividend to each distributee such an amount of the gain recognized under paragraph as is not in excess of his ratable share of the undistributed_earnings and profits of the corporation accumulated after date the remainder if any of the gain recognized under paragraph shall be treated as gain from the exchange of property although parent realized more than dollar_figurecc of gain parent can only have recognition treatment up to the amount of the boot it received in the reorganization see sec_356 thus parent’s maximum recognition in the fsub d_reorganization is dollar_figurecc sec_356 requires that to the extent that the dollar_figurecc of cash has the effect of the distribution of a dividend determined under the application of sec_318 it shall be recognized as such up to the amount of the gain sec_356 is silent on how to determine if a distribution has the effect_of_a_dividend ii the clark analysis - dollar_figurecc of the boot has the effect_of_a_dividend to determine whether a distribution has the effect of the distribution of a dividend under sec_356 the supreme court in clark articulated a post-reorganization fictional redemption test the clark test imposes a two-pronged fiction first the test sets aside the actual transaction and treats the target shareholder ie parent as receiving solely stock of the issuing_corporation ie fsub shares in exchange for its shares of the target_corporation ie fsub second under the clark test fsub would be treated as redeeming some of parent’s fsub shares for boot or cash this fictional redemption is tested under sec_302 the amount of boot the shareholder is deemed to receive in the fictional redemption is equal to the amount of boot the shareholder actually received in the sec_356 exchange the irs adopted the clark analysis in revrul_93_61 1993_2_cb_118 presp-153983-09 in clark a target_corporation target merged into an unrelated corporation acquiring in a forward_triangular_merger in exchange for his target stock target’s sole shareholder received dollar_figure cash and big_number shares of stock of acquiring’s parent issuing in lieu of cash and stock the shareholder could have received solely big_number shares of issuing’s stock in determining whether payment of the dollar_figure or boot had the effect_of_a_dividend for purposes of sec_356 the court treated the shareholder as receiving big_number shares of the issuing_corporation representing of issuing’s outstanding_stock in connection with the reorganization and then treated the issuing_corporation as redeeming big_number of its shares in exchange for dollar_figure after the fictional redemption the shareholder held of issuing’s stock and less than of issuer’s voting_stock thus the shareholder was treated as having relinquished about of his issuing stock in the fictional redemption the court concluded that the shareholder’s exchange of of his issuing stock for cash in the post reorganization fictional redemption satisfied the substantially disproportionate standard of sec_302dollar_figure thus the shareholder in clark was entitled to capital_gain treatment under sec_356 on his receipt of boot in pursuance of the reorganization the final step in clark is to apply sec_302 to classify the quantum of change in target shareholder’s ownership of issuing before and after the deemed redemption sec_302 states that if a corporation redeems its stock and if paragraph or of subsection b applies the exchange shall be treated as a distribution in payment in exchange for the stock emphasis added sec_302 and provide several safe harbors for exchange treatment parent does not qualify for exchange treatment under any of these safe harbors sec_302 requires that in determining the ownership of stock for the purposes of sec_302 the constructive_ownership rules of sec_318 shall applydollar_figure as noted above under sec_302 provides that sec_302 shall apply if the distribution is substantially disproportionate with respect to the shareholder sec_302 provides that this paragraph shall not apply unless immediately after the redemption the shareholder owns less than percent of the total combined voting power of all classes of stock entitled to vote sec_302 provides that for the purposes of this paragraph the distribution is substantially disproportionate if --- i the ratio which the voting_stock of the corporation owned by the shareholder immediately after the redemption bears to all of the voting_stock of the corporation at such time is less than percent of ii the ratio which the voting_stock of the corporation owned by the shareholder immediately before the redemption bears to all the voting_stock of the corporation at such time until the enactment of the tax equity and fiscal responsibility act of tefra it was unclear whether the constructive_ownership rules of sec_318 which expressly apply to sec_302 were applicable in determining whether a distribution had the effect of a distribution of a dividend under sec_356 section presp-153983-09 clark parent is first deemed to receive only fsub stock in exchange for its fsub stock in the d_reorganization after this step under sec_318 parent is considered as owning percent of fsub the issuing_corporation parent is treated as directly owning the fsub shares it was deemed to receive in the two d reorganizations in exchange for its fsub share sec_26 and constructively owning all of the fsub shares held by dsub next fsub is deemed to redeem some of its shares from parent equal to the value of the boot parent received in the fsub d_reorganization after the deemed redemption under the application of sec_318 parent continues to own percent of fsub parent directly owns some fsub shares and constructively owns all the fsub shares held by dsub thus before and after the fictional sec_302 redemption parent is treated as owning percent of fsub therefore the sec_356 distribution has the effect_of_a_dividend to the extent the distribution is supported by e_p as noted the clark sec_356 analysis requires application of sec_302 which includes sec_302 sec_302 states that if a corporation redeems its stock and sec_302 does not apply because none of the tests in sec_302 applies as in this case the redemption shall be treated as a distribution_of_property to which sec_301 applies ie the distribution will be a dividend assuming sufficient e_p emphasis added in the case of a reorganization in which the issuing_corporation directly acquires the assets of the target_corporation the issuing_corporation would succeed to the tax_attributes of the target_corporation including the target corporation’s e_p the clark court stated that the sec_302 redemption must be tested as a post-reorganization redemption by the issuing_corporation thus in a non-triangular reorganization the sec_316 determination would include the e_p of both the target and the issuing corporationdollar_figure b of tefra resolved this issue it amended sec_356 to provide that sec_318 is to be applied with respect to distributions made after date sec_318 states that if percent or more in value of the stock in a corporation is owned directly or indirectly by or for any person such person shall be considered as owning the stock owned directly or indirectly by such corporation in that proportion which the value of the stock which such person so owns bears to the value of all the stock in such corporation prior to the d reorganizations parent owned percent of dsub and dsub owned percent of fsub1 therefore under sec_318 prior to the d reorganizations parent was considered to own percent of fsub the valuations will not change the outcome of the clark analysis when applied to the taxpayer’s transaction via application of sec_318 parent will be treated as owning of fsub before and after its deemed redemption of fsub stock presp-153983-09 include fsub 6’s and fsub 1’s e_p in determining the amount of the dividend taxpayer’s representative’s opinion asserts that only fsub 6’s and not fsub 1’s e_p is taken into account in determining whether the cash distribution is a dividenddollar_figure the tax_court took this same position in davant v commissioner 43_tc_540 the court_of_appeals for the fifth circuit overruled the tax_court on this point the fifth circuit concluded that w here there is complete identity of stockholders the use of the earnings_and_profits of both corporations is the only logical way to test which distributions have the effect of a dividenddollar_figure 366_f2d_874 5th cir aff’g in part and rev’g in part 43_tc_540 the fifth circuit concluded that if the target_corporation had not distributed its earnings to its shareholders prior to the reorganization the target’s e_p would have combined with the issuing corporation’s e_p under sec_381 thus the fifth circuit concluded that the cash received by the shareholders must be tested against the target and issuing corporation’s combined earnings_and_profits davant pincite the clark case involved a triangular_reorganization in such case the issuing_corporation would not succeed to the target corporation’s e_p under sec_381 unlike sec_304 clark does not affirmatively require that one take into account both the issuing and target corporation’s e_p in determining whether the distribution has the effect_of_a_dividend however the logic of clark mandates that one must take into account the e_p of the issuing_corporation the ginsburg levin treatise states without explanation a shareholder who receives both stock and boot is tax-free on the stock and the boot is taxed either as a dividend to the extent of his ratable share of t’s accumulated_earnings_and_profits or as capital_gain but in neither event in excess of the gain which would have been realized if the transaction were fully taxable note that what counts is t’s and not p’s accumulated not current e_p and only the shareholder’s ratable share of that martin d ginsburg jack s levin mergers acquisitions and buyouts date consistent with its subsequent opinion in davant the tax_court determined that only the target corporation’s e_p is used in calculating the amount of the dividend in 43_tc_295 the fifth circuit noted that the statute in speaking of ‘the corporation ’ means the corporation controlled by the stockholders receiving the distribution it explained that where there is complete identity as here the stockholders control both corporations and it is virtually impossible to tell which corporation is in reality ‘the corporation’ distributing the cash presp-153983-09 most importantly it is the long-standing position of the irs that the issuing corporation’s e_p is taken into account in determining whether a distribution is a dividend revrul_70_240 1970_1_cb_81 tracks the facts in davant in revrul_70_240 two corporations were wholly owned by a single shareholder corporation x sold its operating_assets to its sister corporation y for dollar_figurex cash x’s remaining assets were valued at dollar_figurex following the sale x used dollar_figurex to pay its debts and then liquidated distributing dollar_figurex in cash the ruling holds that the combined steps qualify as a d_reorganization citing davant the ruling states that w here as here there is complete shareholder identity both corporations will be considered ‘distributing’ corporations for purposes of determining whether a distribution has the effect_of_a_dividend emphasis added as shown in chart fsub had enough e_p to treat the entire dollar_figurecc as a dividend it is this office’s position that the target and acquiring corporations’ e_p must be taken into account in determining whether the boot has the effect_of_a_dividend however we point out that even in the absence of e_p the taxpayer would not escape recognition upon its receipt of dollar_figurecc of boot in connection with the d_reorganization sec_356 requires immediate gain recognition if the target shareholder’s basis in the target stock is less than the stock’s fmv and the shareholder receives boot in the transaction sec_356 requires that gain if any to the recipient shall be recognized to the extent of the boot this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call joanne m fay at if you have any further questions note that the holding of revrul_70_240 is consistent with sec_304 which takes into account the e_p of both the acquiring_corporation and the issuing_corporation
